This suit was filed in the district court of Freestone county by R. A. Titsworth, Jr., of Henderson county, against J. R. Sessions, sheriff of Freestone county, Jess Sweeten, sheriff of Henderson county, and Pete Wood, one of the constables of Henderson county, for a temporary injunction restraining said officers from interfering with the operation of certain marble machines owned by the plaintiff and operated in Henderson and Freestone counties and to restrain said officers from arresting and prosecuting the plaintiff for operating said machines. The trial court granted the temporary injunction as prayed. The defendant Sweeten appealed.
The allegations of plaintiffs petition, with the exception of the names of the parties, are almost identical with the material part of the allegations of the petition considered by this court in the case of Barkley v. Conklin, 101 S.W.2d 405. For the reasons stated and upon the authorities cited in that case, we hold that the trial court was without authority to grant the injunction appealed from.
It is therefore ordered that the judgment of the trial court be, and the same is, reversed, and the injunction dissolved.